Citation Nr: 0214371	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  98-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever.

(The issue of entitlement to service connection for major 
depressive disorder will be the subject of a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1976.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a August 1998 rating decision issued by 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2002, the RO sent a letter to the veteran which, 
in part, notified him that the attorney he appointed to 
represent him before VA, James W. Stanley, Jr., had his 
authority to represent VA claimants revoked.  The veteran was 
notified that VA could no longer recognize Mr. Stanley as his 
representative and advised the veteran of his representation 
choices.  The record reflects that the veteran has not 
responded to the January 2002 letter, and, therefore, the 
Board will assume that the veteran wants to represent himself 
and will review his appeal.

In August 2000, the veteran's former representative withdrew 
the veteran's request for a hearing before a member of the 
Board.  The evidence of record revealed that the veteran in 
fact had reported for his scheduled hearing, but had been 
informed that day that his representative had canceled.  
Consequently, the veteran is noted as failing to report for 
his scheduled August 2000 hearing.  The Board sent a letter 
to the veteran in August 2002 asking him if he wanted to 
attend a hearing before a Member of the Board and listed his 
hearing options.  No response received from the veteran.  
Accordingly, the Board will conclude that the veteran no 
longer desires a hearing before a Member of the Board and 
will review his appeal.

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1999.   A transcript has been associated 
with his claims folder.

In regards to the veteran's service connection claim for 
major depressive disorder, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.
FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The veteran was notified in January 1992 of the RO's 
November 1991 rating decision in which service connection for 
residuals of rheumatic fever was denied.  No appeal was 
initiated by the veteran.

3.  Additional evidence pertaining to residuals of rheumatic 
fever submitted since November 1991, when viewed with the 
other evidence on file, is cumulative and not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1991 rating decision, which denied 
service connection for a residuals of rheumatic fever, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1991).

2.  Evidence received subsequent to the RO's November 1991 
rating decision does not serve to reopen the veteran's claim 
of entitlement to service connection for residuals of 
rheumatic fever.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The duty to notify provision and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) found in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
claims involving the submission of new and material evidence 
sufficient to reopen previously and finally denied claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled 
regarding the issue addressed in this decision.  The veteran 
was reminded by letter in June 1998 that he had previously 
been denied service connection for residuals of rheumatic 
fever and that the submission of new and material evidence 
was required.  The June 1998 letter further informed the 
veteran of what "new and material evidence" meant and that 
VA treatment records would not be sufficient unless the 
treatment records were from the time period while he was in 
service.  The letter further informed the veteran that if he 
had been treated while in service, he needed to tell VA of 
the dates of treatment and VA would try to obtain the records 
for him.  He was further notified of the pertinent laws and 
regulations regarding the submission of new and material 
evidence in the November 19989 Statement of the Case (SOC).  
Accordingly, the Board finds that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue of new and material evidence has been identified 
and obtained.  The veteran's service medical records, recent 
VA treatment records, and private physician medical summaries 
and opinions have been associated with the veteran's claims 
folder.  The Board is not aware of any additional relevant 
evidence that is available in connection with the new and 
material evidence portion of this appeal, and concludes that 
all reasonable efforts have been made by VA to obtain the 
evidence necessary to substantiate the veteran's claim.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See generally VCAA; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The veteran contends that residuals of rheumatic fever should 
be service connected.  Service connection may be granted for 
a disability resulting from a disease or an injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Service connection for residuals of rheumatic fever was 
initially denied by the RO in a November 1991 rating 
decision.  The veteran was notified of the rating decision in 
January 1992.  The veteran did not file a notice of 
disagreement, and, as such, the RO's November 1991 
determination that the clinical evidence did not show 
treatment for rheumatic fever (including the claimed 
residuals of mitral valve prolapse, dyspnea, or hypertension) 
while in service or on his first VA examination.  Headaches, 
also claimed as a residual of rheumatic fever, were noted 
during service but were considered at the time to be part of 
the symptoms of his developmental condition for which service 
cannot, and was not, granted.  As such, service connection 
for headaches as a residual of rheumatic fever was also 
denied.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1991).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the RO's November 1991 determination is the most 
recent decision that became final, the Board will consider 
the claim based on whether new and material evidence has been 
submitted since the November 1991 decision.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  At this point, it is not 
the function of the Board to begin to weigh all the evidence 
to ascertain whether it preponderates for or against 
entitlement to service connection or whether it is in 
relative equipoise on that question.  Id.  Rather, the Board 
must simply determine whether any of the evidence obtained 
since the final prior denial meets the definition of that 
which is new and material.  If any evidence is new and 
material, the claim is reopened, and the underlying claim for 
service connection may be addressed with consideration given 
to all the evidence of record.  

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  Due to the effective date of the 
amended regulation, the new standard is not applicable to the 
veteran's claim in this instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the November 1991 rating 
decision included the veteran's service medical records, 
which reflected that in January 1975 the veteran suffered 
from an upper respiratory infection and had been hospitalized 
for gastroenteritis in April 1975, which contained an 
impression to rule out rheumatoid arthritis (not rheumatic 
fever).  His VA records from 1991 were also of record and 
included a July 1991 VA medical record which reflected in the 
history portion that the veteran had indicated a history of 
rheumatic fever while on active duty in 1975.

The current claim for benefits was initiated in March 1998 
when the veteran filed another claim for service connection 
for his left shoulder.  In June 1998, the veteran was 
reminded of the November 1991 denial of service connection 
for residuals of rheumatic fever and informed of the 
necessity of submitting new and material evidence to reopen 
his claim.  Evidence, which has been received since the time 
of the November 1991 rating decision, includes a March 1998 
VA medical record that records rheumatic fever as part of the 
veteran's past medical history.  A November 1994 VA medical 
record reflects that the veteran indicated to the examiner 
that he was zero percent service connected for rheumatic 
fever.

The January 1999 hearing transcript revealed that the veteran 
testified that he was put in "quarantine" at a VA hospital 
while in service, which he indicated was due to having 
rheumatic fever.

A February 2000 letter from Gilbert C. Evans, M.D. reflected 
that a pre-existing defect surfaced in the veteran when he 
contracted rheumatic fever.  A September 2000 letter from Dr. 
Evans indicated that as the veteran had rheumatic fever while 
in service and was exposed to type 12 streptococcus 
infection, he now has rheumatic heart disease.

An August 2000 VA medical record reflects that the veteran 
reported that he was hospitalized while in service as he was 
running a temperature of 105-106 for many days and that he 
was put in quarantine.

First, the Board notes that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 
11 Vet. App. 374 (1998).  Accordingly, the Board finds that 
the veteran's assertions and testimony that he currently 
suffers from disabilities which are due to having rheumatic 
fever while in service are not new evidence and do not 
suffice to reopen his service connection claim.  See also 
Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony which is cumulative of previous contentions which 
were considered by the decisionmaker at the time of the prior 
final disallowance of the claim is not new evidence).

Additionally, the medical evidence of record submitted to 
reopen the veteran's service connection claim all rely on or 
merely record the histories given by the veteran that he had 
rheumatic fever while in service.  The veteran's account of 
his medical history and service background are recitations 
which were rejected by VA in the November 1991 rating 
decision.  As such, the VA medical records which merely 
record the veteran's assertions of rheumatic fever while in 
service and the letters from Dr. Evans which rely on the 
veteran's history of having rheumatic fever while in service 
are not material.  See Elkins v. Brown, 5 Vet. App. 474 
(1993).

In brief, the Board finds that the evidence received 
subsequent to the RO's November 1991 rating decision is not 
new and material and does not serve to reopen the veteran's 
claim for service connection for residuals of rheumatic 
fever.  38 C.F.R. § 3.156(a) (2001).  Accordingly, the Board 
concludes that the preponderance of the evidence weighs 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991).  
The Board has considered the doctrine of reasonable doubt in 
the veteran's favor, but, as the preponderance of the 
evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).


ORDER

New and material evidence sufficient to reopen the veteran's 
previously denied service connection claim for residuals of 
rheumatic fever has not been submitted and the entitlement 
sought remains denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

